Citation Nr: 1026087	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD based on personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for PTSD.

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders evident in the 
record, pursuant to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with an acquired psychiatric 
disorder.

2.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of her 
alleged in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

A review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
November 2004.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate her service connection claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence she was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the AOJ has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio.

Furthermore, the VA has acknowledged that claims for personal 
assault are of a unique nature, and require extra duties of 
notification from the VA.  In this regard, the VA will not deny a 
PTSD claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), the Court held that 38 C.F.R. § 3.304(f) 
"unequivocally" provides that VA cannot deny a PTSD claim 
without first providing the requisite notice discussed above.  
See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting 
that the AOJ must send the claimant a "special PTSD personal-
assault letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor).  Finally, the Court most recently emphasized that, in 
claims of service connection for PTSD based on in-service 
personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a 
heightened burden of VCAA notification.  Gallegos v. Peake, 22 
Vet. App. 329 (2008).  In regards to the notice provided in this 
case, in November 2004 the AOJ provided the Veteran with the VCAA 
notice letter and questionnaire as required for PTSD cases based 
on in-service assault which indicated the additional sources 
which may be used to corroborate her asserted stressor.  In 
addition, the AOJ recorded in December 2004 two attempts to 
contact the Veteran by phone to assist her in developing her 
claim.  Thus, the required notice regarding a claim for PTSD 
based on personal assault were provided to the Veteran.

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

However, the Board acknowledges the AOJ did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Here, additional VCAA notice was provided 
in May 2006, after issuance of the initial unfavorable AOJ 
decision in December 2005.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, with a 
subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim. See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As such, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing May 2006 Dingess notice, the AOJ 
readjudicated the Veteran's claim in an SOC dated in June 2007.  
Thus, the timing defect in the notice has been rectified.  In any 
event, the Veteran has never alleged how any timing error 
prevented her from meaningfully participating in the adjudication 
of her claim.  As such, the Veteran has not established 
prejudicial error in the timing of her VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), and VA medical 
treatment records.  The Veteran has submitted personal 
statements.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has she 
indicated that such records, or any other relevant evidence 
exists which has not been obtained by the VA.  Therefore, the 
Board concludes that the duty to assist the Veteran in gathering 
relevant information identified by her to advance her claim has 
been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  As related below, the claims 
file contains evidence that the Veteran has been diagnosed with 
an acquired psychiatric disorder; however, there is insufficient 
evidence to corroborate her account of an in-service assault.  
There is also no competent credible evidence that her acquired 
psychiatric disorder exhibited recurrent symptoms from the time 
of service to the present.  As such, the Board finds no basis for 
a VA examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the VA determines that the Veteran did not engage in combat 
with the enemy, or that the alleged stressor does not involve 
combat, her lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  38 U.S.C.A. 
§ 1154(b).  Instead, the record must contain credible supporting 
evidence that corroborates her testimony or statements.  Cohen, 
10 Vet. App. at 137, 145.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held that a Veteran must show "(1) 
that a condition was 'noted' during service, (2) with evidence of 
post-service continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the post-service symptomatology."  Barr, 21 Vet. App. at 
307.  Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question, that is, 
whether the relationship and disability are capable of lay 
observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity 
of symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric 
Disorder, to Include PTSD

In this case, the issue before the Board is whether the Veteran 
is entitled to service connection for an acquired psychiatric 
disorder, which she alleges is due to an in-service sexual 
assault.  See the Veteran's November 2005 claim.  

The first, and perhaps most fundamental, requirement for any 
service-connection claim is proof the Veteran currently has the 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Concerning this, a PTSD screen was conducted in 
April 2006, with a negative result.  However, a subsequent VA 
treatment record indicates that the Veteran was diagnosed with 
"Sexual Abuse of an Adult" and "Subthreshold PTSD."  See the 
May 2006 VA medical treatment record.  It was indicated that the 
Veteran reported experiencing:  "intrusive thoughts, nightmares, 
psychological reactivity to cures, avoidance behaviors, sleep 
disturbance, and hypervigilance."  The Veteran indicated that 
these symptoms had been exacerbated by the recent death of her 
brother.  

The probative value of medical opinion evidence is "based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches...  As is true with 
any piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility is the province of 
the Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The May 2006 VA medical treatment 
record records a thorough history and psychiatric evaluation of 
the Veteran.  Furthermore, the symptoms related by the Veteran 
are noted as being indicated as symptoms for PTSD.  See THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS [hereinafter 
DSM-IV], § 309.81 (Am. Psychiatric Ass'n 4th ed.) (1994).  Thus, 
granting the Veteran the benefit of the doubt required by 
38 U.S.C.A. § 5107 (b), and 38 C.F.R. § 3.102, the Board finds 
there is credible supporting evidence of the Veteran's PTSD 
diagnosis was made in conformity with the requirements of the 
DSM-IV.  Therefore, the Board concludes that the June 2006 VA 
medical treatment record shows that the Veteran currently 
experiences an acquired psychiatric disorder, indicated as sexual 
abuse of an adult, and also a competent diagnosis of PTSD. 

Consequently, the determinative issue is whether the Veteran's 
psychiatric condition is attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In 
this case, the Veteran's claimed stressor is unrelated to combat.  
Consequently, her lay testimony alone is not sufficient for 
purposes of establishing the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As noted earlier, the Veteran alleges that she currently 
experiences PTSD as a result of a sexual assault which occurred 
during service.  See the Veteran's November 2004 claim.  In this 
regard, because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence of 
the claimed stressor.  In such situations, it is not unusual for 
there to be an absence of service records documenting the events 
the Veteran has alleged.  The victims of such trauma may not 
necessarily report the full circumstances of the trauma for many 
years after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f)(4); see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to, 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

Further, corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not required; 
rather, a Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Initially, the Veteran indicated in general terms that she had 
been sexually assaulted in service, an event which resulted in a 
pregnancy and caused her to be discharged from the military, but 
she did not provide specific details of the event.  See the 
Veteran's November 2004 claim.  In March 2005, a VA medical 
treatment record indicated a history of MST (military sexual 
trauma), but did not state anything further regarding the event.  
However, in May 2006, the Veteran provided a more detailed 
account of the circumstances of her alleged assault, subsequently 
recorded by the physician in June 2006.  At the examination, the 
Veteran related that the assault occurred while she was stationed 
at Walter Reed Army Medical Center.  At that time, the Veteran's 
best friend was stationed at a nearby base.  Her friend was 
dating an MP at the base.  At some point, the friend invited the 
Veteran on an overnight trip to Virginia with her, her boyfriend, 
and another M.P. (T.H.).  The Veteran's friend indicated that she 
wanted to get a hotel with her boyfriend alone.  Because of this, 
the Veteran indicated that she was forced to share a room with 
T.H. due to financial considerations.  The Veteran indicated that 
she made clear to T.H. that she was only sharing a room out of 
necessity and insisted on separate beds.  However, according to 
the Veteran, during the night T.H. "forced himself on [her]."  
She indicated that she tried to leave but he would not let her.  

The Veteran stated that, after the assault, T.H. threatened to 
"kill her" if she told anyone about the incident.  She reported 
that she did tell her friend at the time who encouraged her "not 
to tell" because of the "possible repercussions."  She 
indicated that as a consequence of the assault she later became 
pregnant, and gave birth to a child.  She stated that she gave up 
the child for adoption, and was discharged from the military due 
to her pregnancy.  She indicated that she has subsequently never 
married due to a distrust of men, stemming from the assault, and 
that giving her up for adoption was a "'source of tremendous 
pain' for her."

As indicated above, there must be sufficient corroborating 
evidence to show that the incident alleged by the Veteran 
occurred to allow the Board to grant the Veteran's claim.  See 
also YR v. West, 11 Vet. App. 393, 397-399 (1998).  The Veteran's 
SPRs reveal that she was stationed at Walter Reed Army Medical 
Hospital during the period from November 1968 to December 1969.  
Furthermore, an undated STR indicates that the Veteran was 
diagnosed as being pregnant, but was reportedly not aware that 
she was pregnant.  STRs from December 1969 indicate that the 
Veteran gave birth to a child, and the records note that the 
birth was "complicated by the complete denial of pregnancy, no 
medical attention."  

However, the Veteran's STRs do not record any evidence of the 
reported sexual assault.  In fact, at the time of her discharge 
from service, the Veteran explicitly denied any history of 
trouble sleeping, frequent or terrifying nightmares, depression 
or excessive worry, or any nervous trouble of any sort.  See the 
Veteran's report of medical history dated December 1969.  The 
Veteran's medical STRs were generated with a view towards 
ascertaining her then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Veteran's representative has argued that the VA medical 
examination record of June 2006 was sufficient to corroborate her 
account of the alleged assault.  See the Informal Brief of 
Appellant in Appealed Case dated April 2010.  It is true that in 
cases of personal assault for PTSD, medical opinions of the 
occurrence of in-service sexual assaults and harassments are 
exceptions to the general rule that an opinion by a medical 
professional based on a post-service examination cannot be used 
to establish the occurrence of a stressor.  38 C.F.R. § 
3.304(f)(4); see also VA Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e).  
In this instance, the June 2006 VA medical treatment record 
records the Veteran's account of her alleged trauma; however, 
this record is purely an account of a history related by the 
Veteran, and does not in itself provide corroborating evidence.  
As stated by the Court, a medical history provided by a Veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight).  The June 2006 VA 
medical treatment record does not provide any statements 
regarding any changes of behavior, such as depression or anxiety, 
following the assault, or a history of psychiatric problems 
dating from this time, or any other evidence to show that the 
Veteran exhibited symptoms which would serve to corroborate her 
account of a sexual assault on a secondary basis.  

After this initial diagnosis of PTSD, the Veteran was provided 
with further psychiatric treatment in July and August 2006, but 
the Veteran stopped attending her treatment sessions and was 
subsequently discharged from the program after several attempts 
to contact her.  See the December 2006 VA medical treatment 
record.  As such, there is no further medical evidence to assist 
in corroborating the Veteran's claim by providing further 
secondary evidence regarding her account of the assault.  

Finally, there is no secondary medical or non-medical evidence to 
corroborate her account of the assault, such as a statement from 
a friend who she might have told about the incident.  The Veteran 
indicated that she told one brother about the incident but he 
passed away.  See the June 2006 VA medical treatment record.  The 
Veteran has not provided any further evidence to aid the VA 
regarding corroboration of the assault, such as the specific date 
and location of the assault.  She has also not provided any 
evidence of treatment or counseling for the assault in the time 
between her alleged assault and the VA medical treatment record 
of June 2006.  As previously indicated, the Veteran failed to 
return VA letter requesting specific information regarding the 
inservice assault.  In this regard, there is no other secondary 
evidence contained within her SPRs from that time, such as a 
request for transfer, deterioration in work performance, 
substance abuse, episodes of depression, panic attacks, or 
anxiety without an identifiable cause, or unexplained economic or 
social behavior changes as allowable under 38 C.F.R. 
§ 3.304(f)(4).  Finally, there is no other evidence of record 
from other people who might be aware of the assault and would be 
able to report the event or any change in the Veteran's behavior 
following the event.  

As such, there must be competent and credible evidence to 
corroborate the Veteran's account of the assault from other 
sources beyond VA medical treatment records which have merely 
recorded the Veteran's history.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(4); see also Pentecost, 16 Vet. App. at 128; 
Cohen, 10 Vet. App. at 142.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Without evidence of diagnosis 
of or treatment for PTSD, or any evidence of any secondary 
effects of the alleged assault until over 30 years after 
discharge, the Board concludes that the Veteran's statement 
regarding her in-service assault is not credible.  Therefore, 
without competent or credible evidence to corroborate the 
Veteran's account of an in-service sexual assault, the Board 
cannot find that such an assault occurred.

As such, without sufficient evidence for the VA to conclude that 
the assault occurred, there is no basis for further analysis of a 
direct connection between the alleged assault and any current 
acquired psychiatric disorder, including PTSD.  See Shedden, at 
1167; see also 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Finally, a disorder may also be service connected if the evidence 
of record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  A demonstration of continuity 
of symptomatology is an alternative method of demonstrating the 
second and third elements of service connection discussed above.  
Savage, 10 Vet. App. at 495-496.  

In this case, the Veteran was discharged in December 1969.  The 
first indication of an acquired psychiatric disorder dates from 
the Veteran's November 2004 claim, with no diagnosis of or 
treatment for any acquired psychiatric disorder, including PTSD, 
until the June 2006 VA medical treatment record.  The Veteran's 
representative argued that the Veteran's history of a lack of 
romantic relationships and related "distrust of men," is 
sufficient to show a history of PTSD from her service to the 
present.  A Veteran may be competent to relate the symptoms of a 
later diagnosis.  Jandreau, 492 F.3d at 1377.  In this case, 
however, a history of a distrust of men and a lack of romantic 
relationships is not in itself sufficient to show symptoms of a 
complex acquired psychiatric disorder such as PTSD, without 
confirmation by a later medical professional that these symptoms 
are indeed indicative of an acquired psychiatric disorder.  There 
is no subsequent statement provided that these symptoms were, in 
fact, symptoms of an untreated psychiatric disorder, such as 
PTSD.  Therefore, there is no competent evidence of any such 
disorder for over thirty years after her discharge from service.  
As such, with no competent evidence to show that the Veteran has 
experienced an acquired psychiatric disorder, including PTSD, 
from the time of her discharge from service, service connection 
cannot be granted on this basis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an acquired 
psychiatric disorder, to include PTSD, and the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD as due to personal assault, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


